  Case 15-06980        Doc 56  Filed 07/29/20 Entered 07/30/20 06:47:37               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:      15-06980
                                              )
JOANNE KERN                                   )               Chapter: 13
                                              )
                                                              Honorable Jack Schmetterer
                                              )
                                              )
               Debtor(s)                      )
    ORDER GRANTING MOTION TO AUTHORIZE DEBTOR TO SETTLE PERSONAL
                   INJURY CASE and SHORTEN NOTICE

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

It is hereby ORDERED that:

  1) Debtor's Motion to Authorize Debtor to Settle Personal Injury Case and Shorten Notice is granted.

  2) The Debtor is allowed to settle her personal injury claim resulting from her car accident on
November 7, 2015.

   3) The Debtor's personal injury attorney is allowed to disburse the proceeds of the personal injury
settlement as follows:
      a) $19,166.66 to Debtor's personal injury attorneys as attorney's fees,
      b) $5,241.35 to Debtor's personal injury attorneys as expenses,
      c) $1,000.00 to medical lien creditors,
      d) $14,000.00 to Trustee Tom Vaughn as a full payoff of Debtor's case, and
      e) the remainder to Debtor.

  4) Debtor's request to shorten the notice requirement is granted.

                                                          Enter:


                                                                      Honorable Jack B. Schmetterer
Dated: July 29, 2020                                                  United States Bankruptcy Judge

 Prepared by:
 Robert C. Bansfield Jr., A.R.D.C. #6329415
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
 davidsiegelbk@gmail.com
